Title: From Thomas Jefferson to John Adams, 27 May 1795
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Monticello May 27. 95.

I inclose you a letter from our friend D’ Ivernois according to his request expressed in it. Our geographical distance is insensible still to foreigners. They consider America of the size of a garden of which Massachusets is one square and Virginia another. I know not what may have been your sentiments or measures respecting the transplantation of the science of Geneva to this country. If not more successful than mine, the mission of their commissaries will make a bad matter worse. In our state we are already too wise to want instruction either foreign or domestic. And the worst circumstance is that the more ignorant we become the less value we set on science, and the less inclination we shall have to seek it.—We have had a hard winter and backward spring. This injured our wheat so much that it cannot be made a good crop by all the showers of heaven which are now falling down on us exactly as we want them. Our first cutting of clover is not yet begun. Strawberries not ripe till within this fortnight, and every thing backward in proportion. What with my farming and my nail manufactory I have my hands full. I am on horseback half the day, and counting and measuring nails the other half. I am trying potatoes on a large scale as a substitute for Indian corn for feeding animals. This is new in this country. But in this culture we cannot rival you. Present my sincere respects to Mrs. Adams and accept assurances of the respect and attachment of Dear Sir Your most obedt & most humble servt

Th: Jefferson

